         Case 1:19-cr-00921-AKH Document 13
                                         11 Filed 08/06/20
                                                  08/05/20 Page 1 of 2




BY ELECTRONIC FAX                                                          August 5, 2020

The Honorable Judge Hellerstein
United States District Judge                                      So ordered.
Southern District of New York
500 Pearl Street                                                  Alvin K. Hellerstein /s/
New York, New York 10007                                          August 6, 2020

RE:    United States v. Nicholas Truglia
       19 Cr. 0921 (AKH)

Honorable Judge Hellerstein:

       On behalf of Mr. Truglia and with consent from his both his pre-trial officer and the
Government, I write to respectfully request that the Court modify Mr. Truglia’s bail conditions to
allow him to continue on home detention at his father’s Florida residence, 7490 Dwell Well
Way, Winter Park, Florida, 32792.

       On April 15, 2020, Magistrate Judge Robert W. Lehrburger imposed the
following bail conditions: $250,000 Personal Recognizance Bond; 1 Financially
Responsible Cosigner; Travel Limited to SDNY/EDNY/DNJ/NDCA; Surrender
Travel Documents (& No New Applications); Pretrial Supervision As Directed by
PTS; Home Detention; GPS; Deft to Continue or Seek Employment; No Access to
internet devices, including computers, cellphones, etc. Mr. Truglia was released on
his own signature.

      Mr. Truglia was previously ordered on Home Detention at his fathers New
Jersey Residence under the supervision of Pre-Trial officer Robert Hyde. However
Mr. Truglia’s father sold his home and had to relocate back to Florida. Officer Hyde
and Southern District Pre-Trial officer Erin Cunningham are ready to facilitate the
transfer of supervision down to Florida.

       Thank you for your attention to this matter.


                                                            Respectfully submitted,

                                                            /s/
       Case 1:19-cr-00921-AKH Document 13
                                       11 Filed 08/06/20
                                                08/05/20 Page 2 of 2




                                               _________________________
                                               Mark Gombiner, Esq.
                                               Assistant Federal Defender
                                               (212) 417-8718

                              SO ORDERED:


                              _____________________________________
                              HONORABLE ALVIN K. HELLERSTEIN
                              United States District Judge


cc:   AUSA Tim Capozzi
      NYPTO Erin Cunningham
      NJ PTO Robert Hyde
